Citation Nr: 1828837	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1. Entitlement to an initial disability evaluation in excess of 30 percent for a depressive disorder prior to February 19, 2016, and to a rating in excess of 50 percent thereafter.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1964 to April 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

Although the Veteran initially requested a hearing when he filed his formal appeal, he withdrew this hearing request in December 2014.  Thus the Board will proceed to adjudicate his appeal on the merits.

Subsequent to the RO's July 2013 rating decision, the RO increased the Veteran's depressive disorder rating from 30 percent to 50 percent effective February 19, 2016.  Thus, the Board has recharacterized the issue on appeal to reflect this partial grant of benefits.

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of entitlement to a TDIU as part of this appeal, a review of the record reveals that the Veteran has raised the issue of entitlement to a TDI due to the service-connected condition on appeal.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of his claim for an increased rating for his service-connected depressive disorder.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

In July 2016 the Veteran indicated that his depressive disorder had worsened and that it was interfering with his ability to procure substantially gainful employment.  Although the Veteran was provided a June 2016 VA examination, this evidence was not considered by the AOJ in the first instance, and this examination report is now almost two years old.  Accordingly, remand of this claim is necessary for procurement of an additional VA examination.

Additionally, the Board separately notes that it is unclear as to whether the Veteran's complete Springville VA Community Based Outpatient (CBOC) mental health records identified in the Veteran's April 2014 Notice of Disagreement (NOD) have been procured.  Accordingly, on remand the AOJ should make efforts to procure any outstanding VA treatment records relevant to his psychiatric claim.

Finally, as entitlement to TDIU has been raised by the record, the AOJ should develop and adjudicate entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records to include any outstanding Springville VA CBOC records predating April 2014 and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his depressive disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's depressive disorder, and its impact on his daily activities and capacity for work.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development to include with respect to the raised claim for a TDIU, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


